Table of Contents Exhibit 8.01 List of Subsidiaries Subsidiary Jurisdiction of Organization Name Under Which the Subsidiary Does Business 1. Perdigão Agroindustrial S.A. Brazil Perdigão Agroindustrial S.A. 2. PSA Laboratório Veterinário Ltda. Brazil PSA Laboratório Veterinário Ltda. 3. Sino dos Alpes Alimentos Ltda. Brazil Sino dos Alpes Alimentos Ltda. 4. PDF Participações Ltda. Brazil PDF Participações Ltda. 5. Vip S.A. Emp.Part. Imobiliárias (e) Brazil Vip S.A. Emp.Part. Imobiliárias 6. Estab. Levino Zaccardi y Cia. S.A. Argentina Estab. Levin Zaccardi y Cia. S.A. 7. Avipal Nordeste S.A. (d) Brazil Avipal Nordeste S.A 8. Avipal S.A. Construtora e Incorporadora (c) Brazil Avipal S.A. Construtora e Incorporadora 9. Avipal Centro–oeste S.A. (c) Brazil Avipal Centro–Oeste S.A. 10. UP Alimentos Ltda. Brazil UP Alimentos Ltda. 11. Perdigão Trading S.A. (c) Brazil Perdigão Trading S.A. 12. Perdigão Export Ltd. (c) Cayman Islands Perdigão Export Ltd. 13. Crossban Holdings GmbH Austria Crossban Holdings GmbH 14. Perdigão Europe Ltd. Portugal Perdigão Europe Ltd. 15. Perdigão International Ltd. Cayman Islands Perdigão International Ltd Subsidiary Jurisdiction of Organization Name Under Which the Subsidiary Does Business BFF International Ltd. Cayman Islands BFF International Ltd. Highline International Ltd. (c) Cayman islands Highline International Ltd. Perdigão UK Ltd. United Kingdom Perdigão UK Ltd. Plusfood Germany GmbH (f) Germany Plusfood Germany GmbH Perdigão France SARL France Perdigão France SARL Perdigão Holland B.V. Netherlands Perdigão Holland B.V. Plusfood Groep B.V Netherlands Plusfood Groep B.V Plusfood B.V Netherlands Plusfood B.V Pinskfood Constanta SRL Romania Plusfood Constanta SRL Plusfood Finance UK Ltd. United Kingdom Plusfood Finance UK Ltd. Plusfood Wrexham Ltd. United Kingdom Plusfood Wrexham Ltd. Fribo Foods Ltd. (g) United Kingdom Fribo Foods Ltd. Plusfood France SARL France Plusfood France SARL Plusfood Iberia SL Spain Plusfood Iberia SL Plusfood Italy SRL Italy Plusfood Italy SRL BRF Brasil Foods Japan KK (h) Japan BRF Brasil Foods Japan KK Brasil Foods PTE Ltd. (i) Singapore Brasil Foods PTE Ltd. Plusfood Hungary Trade and Service LLC (j) Hungary Plusfood Hungary Trade and Service LLC Subsidiary Jurisdiction of Organization Name Under Which the Subsidiary Does Business Acheron Beteiligung–sverwaltung GmbH (a) Austria Acheron Beteiligung–sverwaltung GmbH Xamol Consul. Serv. Ltda. (c) Portugal Xamol Consul. Serv. Ltda. HFF Participações S.A. (d) Brazil HFF Participações S.A. Sadia S.A. Brazil Sadia S.A. Sadia International Ltd. Cayman Islands Sadia International Ltd. Sadia Uruguay S.A. Uruguay Sadia Uruguay SA. Sadia Chile S.A. Chile Sadia Chile S.A. Sadia Alimentos S.A. Argentina Sadia Alimentos S.A. Concórdia Foods Ltd. United Kingdom Concórdia Foods Ltd. Sadia U.K. Ltd. United Kingdom Sadia U.K. Ltd. Estelar Participações Ltda (c) Brazil Estelar Participações Ltda. Big Foods Ind. de Produtos Alimentícios Ltda. Brazil Big Foods Ind. de Produtos Alimentícios Ltda. Rezende Marketing e Comunicações Ltda. Brazil Rezende Marketing e Comunicações Ltda. Sadia Overseas Ltd. Cayman Islands Sadia Overseas Ltd. Sadia GmbH Austria Sadia GmbH Wellax Food Logistics C.P.A.S.U. Lda. Madeira Island, Portugal Wellax Food Logistics C.P.A.S.U, Lda. Sadia Foods GmbH Germany Sadia Foods GmbH Qualy B.V. (a) Netherlands Qualy B.V. Subsidiary Jurisdiction of Organization Name Under Which the
